DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendment filed April 11, 2022, amending claims 35-36, 39, 41-43 and 45, and adding new claims 53-55 is acknowledged.  Accordingly, claims 35-55 are pending.   

Election/Restrictions
Applicants’ election of Group 3, claims 39-47 and 52-55, and promoter species Pm promoter inducible with 3-methylbenzoate, P3 and tac in the reply filed on April 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 35-38 and 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.
Accordingly, claims 39-47 and 52-55 with promoter species Pm, P3 and tac are examined herein.

Drawings
The drawings filed June 14, 2019 are objected to because:
All Figures: The figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.". 
Figures 6, 10, 11 and 23:  The figure label is not oriented in the same direction as the figure is meant to be viewed.  Rule 37 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.
Figures 7, 16-19 and 23:  The drawings are objected to because in the partial views of figures 7, 16-19 and 23, which appears on several sheets, have not been identified by the same number followed by a capital letter. 37 C.F.R. 1.84(u)(1) requires that “partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 75 and 76. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42-47 and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites “wherein the sequence of (a) is 3’ of the promoter and the sequence of (b) is 3’ of the sequence of (b).”  It is confusing how a sequence can be 3’ of itself.  

Claims 42 and 43 refer to a polynucleotide sequence which encodes a “homologous recombination (HR) fragment under the control of a promoter” and a “promoter controlling the HR fragment”.   It is not clear how an HR fragment “can be under control of a promoter” or how a promoter controls an HR fragment.  In the examples disclosed in the specification, a DNA HR template is used in homologous recombination to repair or replace a DNA sequence in a chromosome or plasmid (Example 9, pages 77-79).  There is no mention of a promotor “controlling” the HR DNA template.  Instead, in the art, promoters are well known to control the expression of a gene product by controlling the rate of transcription of RNA using a DNA template.  As homologous recombination does not require an RNA intermediate, it is unclear what the promoter would be controlling in the HR fragment.  Indeed, in the examples of the specification, a promoter is only used to control the expression of the ThermoCas9 protein and the guide RNA (e.g., Example 13, page 83-84).  Therefore, it is not clear what is meant by a promoter controlling the HR fragment.  
Claims 44-47 and 53-55 are rejected for depending from claim 42 and not remedying the indefiniteness thereof.

Claim 53 recites a series of PAM sequences with SEQ ID NOs in parentheses.  It is improper to recite the SEQ ID NOs in parentheses because it is not clear whether the information in the parentheses are required limitations.  It is suggested to deleted the recited PAM sequences and remove the parentheses around the SEQ ID NOs.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39 and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 39, Purac teaches GtCas9 (i.e., ThermoCas9) with sequence of SEQ ID NO 1 that is 100% identical to SEQ ID NO 1 of the instant application (see CLUSTAL alignment and percent identity matrix).  Purac teaches nucleic acids that encode the polypeptide of the invention (i.e., ThermoCas9) and encode for the guide RNA (col 15, lines 16-56).  Purac also teaches the nucleic acids can be in an expression vector with promoters to control expression of the nucleic acids encoding ThermoCas9 and the guide RNA (col 15, line 57 through col 6, line 41, claims 8 and 10).  Purac teaches the promoters can be inducible (col 16, lines 26-28).  Purac teaches the specific regulatory elements will be specific for the host organism of interest (col 16, lines 9-23).  Finally, Purac teaches using the vectors for modifying a target nucleic acid is a cell (col 16, lines 42-45).

Regarding claim 52, Purac teaches the vector optimized for expression in prokaryotic cells (col 16, lines 9-14).  Purac teaches appropriate host cells for modifying nucleic acids are prokaryotic cells (col 20, lines 4-29).

Purac, as evidenced by BLAST, teaches each and every limitation of claims 39 and 52, and therefore, Purac, as evidenced by BLAST, anticipates claims 39 and 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 40, 42-44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, as applied to claims 39 and 52 above, and further in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene (pBAD/His A plasmid, https://www.addgene.org/vector-database/1827/ [retrieved from internet May 26, 2022).

The teachings of Purac are recited above and applied as for claims 39 and 52.  Regarding claims 42-45 and 47, Purac teaches homologous recombination of a nucleic acid into a desired locus (col 18, lines 57-59).  Regarding claim 47, Purac also teaches a single guide RNA (col 21, lines 36-38).   
Although Purac teaches regulatory elements to control the expression, Purac does not teach or suggest the polynucleotides encoding ThermoCas9 and/or guide RNAs are 3’ of promoters.  Although Purac teaches using GtCas9 for introducing a nucleic acid by homologous recombination repair, Purac does not teach or suggest a vector with a homologous recombination fragment.

Regarding claim 40, as recited above it is not clear what is meant by the sequence of the guide RNA is 3’ of the sequence of the guide RNA.  However, for the purposes of examination, claim 40 is interpreted as requiring the sequences encoding ThermoCas9 and a guide RNA to be 3’ of a promoter sequence.  Frisch teaches a vector with Cas9 under the control of the PBAD Arabinose-inducible promoter (Figure 1 and 4).  Frisch teaches the coding sequence for Cas9 was cloned into the EcoRI/HindIII site of pBAD/HisB (page 55, lines 14-16).  Frisch is silent on the location of the EcoRI/HindIII sites relative to the PBAD Arabinose promoter.  However, Addgene teaches that the EcoRI and HindIII sites are downstream (i.e., 3’ of) the PBAD Arabinose promoter.

Regarding claim 42-44 as recited above it is not clear what is meant by a promoter controlling an HR fragment.  For the purposes of examination, claims 42-44 will be interpreted as the vector also comprises a polynucleotide sequence encoding an HR fragment.
Frisch teaches a vector containing a polynucleotide modification template (i.e., an HR fragment) containing two regions with homology flanking the target sequence (i.e., nucleic acid sequence which allows recombination upstream and downstream of a locus of interest in a host organism) (Figure 1; page 57, line 12 through page 58, line 3).  Frisch teaches between the regions of homology is a partial deletion of the galK gene to create a loss-of-function gene (i.e., an insertion element) that is to be inserted into the target locus (page 58-60).  Frisch teaches delivering the vector containing arabinose-inducible Cas9 before delivering the vectors encoding the guide RNA and HR template (pages 58-60).  

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have cloned the polynucleotide sequence encoding ThermoCas9 as taught in Purac downstream of the arabinose inducible promoter as taught in Frisch because it would have amounted to a simple combination of elements by known means to yield predictable results.  Both Purac and Frisch are directed to gene editing in bacterial cells using Cas9, and both teach the use of inducible promoters to control expression of Cas9.  Thus, one skilled in the art would have a reasonable expectation that ThermoCas9 could be cloned downstream of the arabinose inducible promoter like the Cas9 taught in Frisch.
It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an HR template with a homology arms flanking a gene of interest, as taught in Frisch, in the vector encoding ThermoCas9 and guide RNA taught in Purac as it would have amounted to a simple combination of known elements by known means to yield predicable results.  Both Purac and Frisch teach that Cas9 can be used to mediate homologous recombination into a target nucleic acid in a host.  Thus, one skilled in the art would have a reasonable expectation of success that an HR fragment could be included in vector that also codes for the expression of ThermoCas9 and the guide RNA.  One skilled in the art would be motivated to do so in order to repair or replace genes in bacteria as taught in both Frisch and Purac.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42-44 and 47 above, and further in view of Prieto (WO 2001092471 A1, published December 6, 2001).
The teachings of Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, are recited above and applied as for claims 39, 40, 42-44, 47 and 52.  Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, do not teach or suggest the inducible promoters -glucosidase promoter inducible by cellobiose or a Pm promoter inducible with 3-methylbenzoate.  
Prieto teaches a vector with the Pm promoter driving the expression of a transgene in bacteria (Figure 3A; Abstract).  Prieto teaches expression of the transgene is induced with MTB (i.e., 3-methylbenzoate) (Figure 3B; page 3, Figure 3 description).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the Pm promoter that is inducible with 3-methylbenzoate as taught in Prieto in place of the arabinose inducible promoter as taught Frisch to induce expression of ThermoCas9 as taught in Purac as it would have amounted to the substitution of one inducible promoter for another by known means to yield predictable results.  Prieto teaches use of the Pm promoter in bacteria while Frisch teaches using Cas9 under the control of the arabinose inducible promoter in bacteria.  Thus, one skilled in the art would have a reasonable expectation of success of using the Pm promoter to likewise induce expression of a Cas9 in bacteria.  

Claims 45 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42-45 and 47 above, and further in view of Liaw (US 20020106800, published August 8, 2002).
The teachings of Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, are recited above and applied as for claims 39, 40, 42-44, 47 and 52.  Regarding claim 45, Frisch teaches between the regions of homology is a partial deletion of the galK gene to create a loss-of-function gene (i.e., an insertion element) that is to be inserted into the target locus (page 58-60).  Regarding claim 55, Purac teaches the tac promoter (col 16, lines 13-14).    
Purac, as evidenced by BLAST, and Frisch, as evidenced by Addgene, do not teach or suggest that between the homology regions in the HR fragment is a gene of interest with a promoter in operational orientation to provide for the expression of the gene of interest.  
Liaw teaches a vector with an antibiotic resistance marker and a strong promoter that can be integrated into the threonine operon ([0159]).  Liaw teaches the vector pAD123 with the Kanamycin resistance gene, the tac promotor and thrA to be integrated into the bacterial chromosome by homologous recombination with homology arms flanking the transgenes (FIG 5).  Liaw teaches the tac promoter driving the expression of threonine gene resulted in increase in threonine production indicating the tac promoter was operationally oriented for expression of the thrA gene (Table 2)
  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an antibiotic resistance gene and tac promoter as taught in Liaw in the HR template as taught in Frisch also containing the sequence encoding ThermoCas9 and guide RNAs, as taught in Purac, as it would have amounted to a simple combination of known promoter elements and genes by known means to yield predictable results.  Liaw, Frisch and Purac are all directed to gene editing in bacteria.  Thus, one skilled in the art would have a reasonable expectation of success of combining the genetic elements and having the tac promoter to be operationally positioned to drive the expression of the transgene in the HR fragment.  One skilled in the art would be motivated to use the tac promoter drive the expression of a gene of interest for high yield production of a compound of interest as taught in Liaw.

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Purac (US 10,731,142 B2, effectively filed June 12, 2015) as evidenced by CLUSTAL, and Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, as applied to claims 40, 42-45 and 47 above, and further in view of Cigan (WO 2016186946 A1, published November 24, 2016, cited on IDS filed April 15, 2021).
Regarding claims 46 and 53, Purac also teaches that GtCas9 is a Type IIC Cas and that Type II PAM sequences are typically at the 3' end of the spacer (col 11, lines 47-51). Purac also teaches 3' PAM sequence could be 5'-NNNCATN, which is a Type II C recognition sequence (col 12, lines27-38).  Purac also teaches a method for how to determine the PAM sequence of GtCas9 (col 25, lines 24-47).
Purac does not teach a GtCas9-targeting RNA complex that can recognize a target nucleic acid with a PAM sequence of 5' -NNNNCNN, or any of the PAMs recited in claim 53.
Cigan teaches a method of rapidly characterizing Cas endonuclease systems and their PAM sequences (Abstract; Figs 1-3).  
It would have been obvious to use the methods of Cigan and Purac to determine the PAM sequence preferred by GtCas9 because it amounts to using known methods to determine features of a known Cas9 system. It also would have been obvious to try targeting a double stranded target with a PAM sequence of 5' -NNNNCNN and the PAMs listed in claim 53 because Purac teaches common features of Type IIC PAM sequences and there a finite number of possible nucleotide sequence requirements for the PAM sequence.  It would have been considered routine to have applied the known method for characterizing PAM sequences of a known Cas9.  Thus one of ordinary skill in the art had the necessary knowledge and skills to identify the possible PAM sequence requirements, including 5' - NNNNCNN.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-47 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.  10731142 in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, Liaw (US 20020106800, published August 8, 2002), Cigan (WO 2016186946 A1, published November 24, 2016), and Prieto (WO 2001092471 A1, published December 6, 2001) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claim 13 is directed to an expression vector comprising a nucleotide sequence encoding SEQ ID NO: 1 covalently linked to a heterologous promoter (i.e., a first promoter oriented with respect to a polynucleotide nucleotide sequences in the organism) and at least one guide RNA.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the patented claim is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  Therefore, patented claim 13 encompasses all the limitations of instant claim 39.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included the limitations of specific promoters, PAM sequences and HR fragments containing a gene of interest to be expressed in the host cells taught by Frisch, Cigan and/or Pietro because if would have amounted to a combination of known elements by known means to yield predictable results.  The obviousness of doing so is recited in the rejections above. 

Claims 39-47 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 11326162 in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, Liaw (US 20020106800, published August 8, 2002), Cigan (WO 2016186946 A1, published November 24, 2016), and Prieto (WO 2001092471 A1, published December 6, 2001) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claims 16 and 17 are directed to transformed cells, including prokaryotic cells, containing an expression vector comprising a nucleic acid that encodes a Cas protein at least 89% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence having a PAM with the sequence 5’-NNNNCNN.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the patented claim is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a promoter to drive the expression of the Cas gene and guide RNA, included specific inducible promoters and the tac promoter, and HR fragments containing a gene of interest to be expressed in the host cells taught by Frisch, Cigan and/or Pietro because if would have amounted to a combination of known elements by known means to yield predictable results.  The obviousness of doing so is recited in the rejections above. 

Claims 39-47 and 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. US 11242513 in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, Liaw (US 20020106800, published August 8, 2002), Cigan (WO 2016186946 A1, published November 24, 2016), and Prieto (WO 2001092471 A1, published December 6, 2001) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Patented claims 16 and 17 are directed to transformed cells, including prokaryotic cells, containing an expression vector comprising a nucleic acid that encodes a Cas protein at least 89% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence having a PAM with the sequence 5’-NNNNCNN.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the patented claim is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a promoter to drive the expression of the Cas gene and guide RNA, included specific inducible promoters and the tac promoter, and HR fragments containing a gene of interest to be expressed in the host cells taught by Frisch, Cigan and/or Pietro because if would have amounted to a combination of known elements by known means to yield predictable results.  The obviousness of doing so is recited in the rejections above. 

Claims 39-47 and 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38, 46, 48 and 49 of copending Application No. 16/906,741 in view of in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, Liaw (US 20020106800, published August 8, 2002), Cigan (WO 2016186946 A1, published November 24, 2016), and Prieto (WO 2001092471 A1, published December 6, 2001) as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Copending claims 38, 46, 48 and 49 are directed to methods of modifying a target nucleic acid in cells, including prokaryotic cells, by using containing an expression vector comprising a nucleic acid that encodes a Cas protein at least 77% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence.  Co-pending claim 48 further requires the targeting RNA to be a single guide targeting RNA. Co-pending claim 49 further encompasses a heterologous promoter to drive expression the Cas effector.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the co-pending application is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included inducible promoters to drive the expression of the Cas gene and guide RNA, and/or HR fragments containing a gene of interest to be expressed in the host cells under the control of tac taught by Frisch, Cigan and/or Pietro because if would have amounted to a combination of known elements by known means to yield predictable results.  The obviousness of doing so is recited in the rejections above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39-47 and 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 116 and 117 of copending Application No. 16/906,741 in view of in view of Frisch (WO 2016099887, published June 23, 2016), as evidenced by Addgene, Liaw (US 20020106800, published August 8, 2002), Cigan (WO 2016186946 A1, published November 24, 2016), and Prieto (WO 2001092471 A1, published December 6, 2001), as evidenced by CLUSTAL (https://www.ebi.ac.uk/Tools/msa/clustalo/).
Copending claim 116 is directed to transformed cells containing an expression vector comprising a nucleic acid that encodes a Cas protein at least 77% identical to SEQ ID NO: 1 and a targeting RNA that recognizes a target sequence having a PAM with the sequence 5’-NNNNCNN.  Co-pending claim 117 also requires the Cas protein is expressed from the vector indicating that a genetic element that mediates the expression of Cas is present on the vector.  According to the CLUSTAL alignment and identity matrix, SEQ ID NO: 1 of the co-pending application is 100% identical to SEQ ID NO: 1 of the current application (see BLAST alignment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included promoters, specifically inducible promoters, operatively oriented for the expression of ThermoCas9 and the guide RNA, and/or HR fragments containing a gene of interest to be expressed in the host cells under the control of tac taught by Frisch, Cigan and/or Pietro because if would have amounted to a combination of known elements by known means to yield predictable results.  The obviousness of doing so is recited in the rejections above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        



/NANCY J LEITH/Primary Examiner, Art Unit 1636